IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michelle H. Kichline, Kathi Cozzone    :
and Terence Farrell in their official  :
capacities as the Commissioners of     :
Chester County and the County of       :
Chester, Pennsylvania,                 :
                                       :
                            Appellants :
                                       : No. 59 C.D. 2020
                 v.                    : No. 67 C.D. 2020
                                       : Argued: November 9, 2020
Sunoco Pipeline, L.P.                  :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge1
              HONORABLE MICHAEL H. WOJCIK, Judge (P.)
              HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                          FILED: January 7, 2021



              Michelle H. Kichline, Kathi Cozzone, and Terrence Farrell in their
official capacities as the Commissioners of Chester County (Commissioners) and
the County of Chester, Pennsylvania (collectively, County), appeal the order of the
Chester County Court of Common Pleas (trial court) denying their request for
declaratory and injunctive relief to prevent Sunoco Pipeline, L.P. (Sunoco) from
using the “traditional open trench method” of constructing its Mariner East 2


       1
         The decision in this case was reached before January 4, 2021, when President Judge
Leavitt served as President Judge.
Pipeline (Pipeline) on County-owned land rather than the previously agreed to
“horizontal direction drill method.” We affirm.
            On February 2, 2017, Sunoco and County entered into two permanent
easement agreements (Easements) to facilitate Sunoco’s construction of its
Pipeline under and across County-owned library property and trail property in
West Whiteland Township. The Easements provide, in pertinent part:

            1. The right to use the Permanent Easement shall belong
            to [Sunoco] and its agents, employees, designees,
            contractors, guests, invitees, successors and assigns, and
            all those acting by or on behalf of it for the purposes of
            establishing, laying, constructing . . . [and] installing . . .
            two pipelines, for the transportation of products that
            [Sunoco] has the right to transport pursuant to its
            certificate of public convenience issued by [the Public
            Utility Commission (PUC)] pursuant to the Public Utility
            Code[, 66 Pa. C.S. §§101-3316] . . . .

            2. [Sunoco] shall install the Pipelines via road bore
            method or horizontal direction drilling method which
            shall not disturb the surface of the Property, however
            [Sunoco] reserves the right to install the Pipelines via
            traditional open trench method should conditions
            beyond [Sunoco’s] reasonable control necessitate it. . . .
            Should the aforementioned event occur, [Sunoco] shall
            obtain written permission from [the County], which
            shall not be unreasonably withheld, conditioned, or
            delayed, and shall make additional payment to [the
            County] for the use of a temporary construction easement
            (the “Temporary Easement”). All rights, duties and/or
            obligations arising by or under this Easement shall only
            apply to the Temporary Easement while same is in effect.

                                        ***

            21. [The County] and [Sunoco] shall execute and
            deliver any instruments and documents and take such
            action as may be necessary or reasonably requested or

                                          2
               required by the other party to give full force and effect
               to this Easement and to carry out its intent.
Reproduced Record (R.R.) at 49a-50a, 53a (emphasis added). At some point
following the execution of the Easements, it was determined that Sunoco’s use of
the horizontal direction drilling method had the potential to adversely impact the
County’s public water supply well.
               On October 2, 2017, the County received notice from Sunoco
explaining the adverse impacts that the horizontal direction drilling method would
have on the County’s public water supply, and advising the County that Sunoco
applied to Department of Environmental Protection (DEP) to modify its Erosion
and Sediment Control Permit (E&S Permit) to allow for a change in installation
methodology. See R.R. at 807a-809a. Sunoco’s application requested permission
to use an open trench installation method, which causes a disturbance to the
County land’s surface, but would avoid interference with the County’s public
water lines. On April 16, 2018, DEP issued a press release notifying the public of
Sunoco’s application to alter the installation methodology and scheduling a public
hearing thereon. See id. at 780a-781a. Thereafter, on August 16, 2018, DEP
approved Sunoco’s application and modified its E&S Permit to allow installation
of the Pipeline via the open trench installation method. The County did not appear
or intervene in the DEP proceedings to protect its rights with respect to its affected
land, nor to assert any objections to the modification of the installation method for
the Pipeline on those affected lands, and did not seek further review of DEP’s
decision by the Environmental Hearing Board (EHB).2


       2
           See generally Section 4(c) of the Environmental Hearing Board Act, Act of July 13,
1988, P.L. 530, 35 P.S. §7514(c) (“[N]o action of [DEP] adversely affecting a person shall be
final as to that person until the person has had the opportunity to appeal the action to [EHB.] If a
(Footnote continued on next page…)
                                                 3
              On April 9, 2019, the County filed a Complaint in the trial court
seeking declaratory and permanent injunctive relief to prevent Sunoco from
installing the Pipeline via the open trench method. The Complaint alleged that the
plain language of the Easements required the County’s consent to any change in
installation methodology, and Sunoco had yet to receive any such consent.
Accordingly, the County sought to permanently enjoin Sunoco from using the
traditional open trench method to install the Pipeline before receiving County
approval.
              On January 10, 2020, while the above litigation remained pending in
the trial court, Sunoco sent the County a letter indicating its intent to commence
construction of the Pipeline on January 24, 2020. The County responded by filing
an Emergency Petition for a Preliminary Injunction in the trial court. Following a
hearing, on January 23, 2020, the trial court denied the County’s request for a
preliminary injunction on the basis that it lacked subject matter jurisdiction over
the case, as alleged in Sunoco’s preliminary objections to the Complaint, because
the County failed to join the PUC and DEP as indispensable parties. The trial
court also explained, inter alia, that the County failed to appeal DEP’s grant of the
modified E&S Permit and that the injunction was an impermissible collateral
attack on DEP’s approval.         The County then appealed the trial court’s order
denying an injunction to this Court.3


(continued…)

person has not perfected an appeal in accordance with the regulations of [EHB], [DEP’s] action
shall be final as to the person.”).

       3
         The County also filed an Emergency Application in this Court seeking an injunction
pending appeal pursuant to Pa. R.A.P. 1732(b). On February 18, 2020, following oral argument,
(Footnote continued on next page…)
                                              4
             Initially, as we stated in our Memorandum Opinion denying the
County’s Emergency Application seeking an injunction in our Court:
           [T]rial courts have broad discretion in determining
           whether to grant or deny a preliminary injunction, and
           appellate courts only review those trial court decisions
           for an abuse of discretion. Summit Towne Centre, Inc. v.
           Shoe Show of Rocky Mount, Inc., 828 A.2d 995, 1000
           (Pa. 2003). Our Supreme Court expounded on this
           highly deferential standard of review as follows:

                    [W]e recognize that on an appeal from the grant or
                    denial of a preliminary injunction, we do not
                    inquire into the merits of the controversy, but only
                    examine the record to determine if there were any
                    apparently reasonable grounds for the action of the
                    court below. Only if it is plain that no grounds
                    exist to support the decree or that the rule of law
                    relied upon was palpably erroneous or misapplied
                    will we interfere with the decision of the [trial
                    court].

             Id. [(citation omitted)]. Accordingly, to prevail on the
             merits of the instant case, [the County is] required to
             prove that the trial court lacked “any apparently
             reasonable grounds” to deny the preliminary injunction.
             Id.
Kichline v. Sunoco Pipeline, L.P. (Pa. Cmwlth., No. 59 C.D. 2020, filed February
18, 2020), slip op. at 5-6. See also Salazar v. Allstate Insurance Company, 702
A.2d 1038, 1045 n.13 (Pa. 1997) (“This court may affirm an order if it is correct
for any reason, regardless of the reason upon which the lower court relied for its
decision.”) (citation omitted).


(continued…)

we issued a Memorandum Opinion and Order denying the Emergency Application. Kichline v.
Sunoco Pipeline, L.P. (Pa. Cmwlth., No. 59 C.D. 2020, filed February 18, 2020).


                                          5
             In its opinion filed in support of the order denying the injunction
below, the trial court stated, in relevant part:

             [T]he County’s request for injunctive relief amounts to
             an improper collateral attack on the DEP’s approval of
             Sunoco’s construction methods. The DEP approved
             modification to Sunoco’s permits and authorized Sunoco
             to construct the Mariner East 2 pipelines using an open
             trench. The County had notice of Sunoco’s application
             to the DEP to modify its permit to allow for a change in
             installation methods.        The County could have
             participated in the DEP proceedings by submitting
             written comments, by presenting testimony, or by
             appealing from the DEP’s determination to modify
             Sunoco’s permit [to EHB]. The County did not involve
             itself in the proceedings before the DEP.

                    The County’s claim in this court amounts to a
             collateral attack on the E&S Permit that the DEP issued
             to Sunoco. In Pickford [v. Public Utility Commission, 4
             A.3d 707, 714 (Pa. Cmwlth. 2010)], the Commonwealth
             Court concluded that where the DEP has primary
             jurisdiction, a request in a different forum to reexamine
             the DEP’s determinations amounts to a “straight forward
             collateral attack[.]” [] “[T]he administrative system of
             this Commonwealth would be thrown into chaos if we
             were to hold that agency decisions, reviewable by law by
             the Commonwealth Court, are also susceptible to
             collateral attack in equity in the numerous common pleas
             courts.” In re Sunoco Pipeline, L.P., 143 A.3d [1000,
             1018 (Pa. Cmwlth. 2016)]. Because the County is
             attempting to have the DEP’s determination approving
             Sunoco’s construction methods reexamined under the
             guise of contract interpretation and enforcement, it was
             not appropriate for this court to entertain the injunction
             request.
Trial Court 3/16/20 Opinion at 19.
             As we noted in our prior Memorandum Opinion in this matter:



                                            6
                The trial court was persuaded, in part, by Sunoco’s
                argument that the instant litigation constitutes a collateral
                attack on the modified E&S Permit that [] DEP issued to
                Sunoco. It appears this may constitute “an apparently
                reasonable ground” for denial of [the County’s]
                preliminary injunction request.
Kichline, slip op. at 6 n.4. We reaffirm this conclusion. See generally Lilian v.
Commonwealth, 354 A.2d 250, 252 (Pa. 1976) (“Where such an administrative
remedy is statutorily prescribed the general rule is that a court—be it a court of
equity or a court of law—is without jurisdiction to entertain the action.”).
                Accordingly, the trial court’s order is affirmed.4




                                             MICHAEL H. WOJCIK, Judge


Judge Covey did not participate in the decision of this case.




      4
          Based on our disposition, we will not address the remaining claims raised on appeal.


                                                7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michelle H. Kichline, Kathi Cozzone :
and Terence Farrell in their official
                                    :
capacities as the Commissioners of  :
Chester County and the County of    :
Chester, Pennsylvania,              :
                                    :
                         Appellants :
                                    :
                v.                  : No. 59 C.D. 2020
                                    : No. 67 C.D. 2020
Sunoco Pipeline, L.P.               :



                                   ORDER


            AND NOW, this 7th day of January, 2021, the order of the Chester
County Court of Common Pleas dated January 23, 2020, is AFFIRMED.




                                        __________________________________
                                        MICHAEL H. WOJCIK, Judge